DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/23/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims (note these changes are merely editorial and therefore were not viewed as requiring authorization from the Applicant):
-Claim 8, line 5, “an guide body” is changed to --a guide body--


Allowed Claims / Reasons for Allowance
Claims 1, 6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 8, none of the prior art references, alone or in 
Regarding Claim 1, Lamb (US PGPUB 2008/0173690) in combination with Namanny (US Patent 2,963,706) disclose or render obvious several of the claimed features in Claim 1 (see the Non-Final Rejection mailed on 7/26/2021).
However, even though Lamb appears to disclose a pusher retractor rod (rod like portion of 115; Figure 11) configured to ride in the bottom (defining a groove) of the main body of the staple magazine (22; as appears in Figure 11), Lamb does not disclose a pusher retainer follower connected to the pusher retractor rod and disposed within the cap magazine beneath the main body configured to push the stack of caps within the cap magazine. Lamb does disclose a pusher structure (204; see Figure 11) disposed within the cap magazine (201) configured to push the stack of caps (32) within the cap magazine (201; Para. 0025) but Lamb does not disclose that these pusher structures of both magazines are connected as claimed.
Further neither Namanny or any of the cited references would have rendered it obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Lamb to attain the claimed invention without the use of improper hindsight drawn from Applicant’s own invention and significant structural alterations. 
Therefore, the features as outlined above in combination with the remaining features of Claim 1 render the claimed invention allowable over the prior art.

Regarding Claim 8, Lamb (US PGPUB 2008/0173690), by itself, and alternatively, in combination with Lee (US PGPUB 2004/0118732) disclose or render 
However, Lamb fails to disclose a cap driver catch release configured to release a retention rod holding the cap driver blade to allow the release of the cap driver blade when the staple driver weight is returned to the original position.
Specifically in Lamb, the cap driver blade (210; Figure 11) is retained and activated with a linkage (56; Figure 11 and Para. 0028) but does not catch on any particular structure and therefore there is no form of retention rod or catch such that a cap driver catch release, as claimed, is incorporated. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Lamb to attain the claimed invention without the use of improper hindsight drawn from Applicant’s own invention and significant structural alterations.
Therefore, the features as outlined above in combination with the remaining features of Claim 8 render the claimed invention allowable over the prior art.
In conclusion, the claimed inventions of Claims 1 and 8 and the dependent claims thereof are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Chlebowski (US Patent 6,550,660) discloses a hammer tool with a staple magazine and a tub/cap magazine positioned below it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/14/2022